DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cockings, Orville R. (908-518-6397 Direct; Reg. No. 42424) on February 2, 2021.
The application has been amended as follows:
Please cancel claims 19-25. 
Allowable Subject Matter
Claims 2-6, 8-9, 11-13, 15-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to different display modes for panorama image, including a single view display, a list display, a scroll display and a projection display. In particular, in the case where a panorama image of the panorama image file selected as a display target is judged to be a full circumference panorama image, display image data for a projection display is generated by performing a display projection process; and in the case where it is not a full circumference panorama image, a process for a scroll display or a single view display is performed.
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is “effecting one or more of a single view display mode, a list display mode, a scroll display mode and projection display mode; receiving a user selection of an image from the list display mode; determining whether the image selected is a full .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XIAOLAN XU/Examiner, Art Unit 2488